Citation Nr: 0914274	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  03-28 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  In December 2006, the Veteran 
testified at a hearing before the undersigned.

In a May 2007 decision, the Board denied the claim of 
entitlement to service connection for a cervical spine 
disability, as well as claims for service connection of a 
left knee disorder and a left shoulder disorder.  A timely 
appeal of that decision was filed to the United States Court 
of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney (the parties) 
filed a Joint Motion for Remand (JMR), requesting that the 
Court vacate the Board's May 2007 decision and remand the 
Veteran's claim for service connection of a cervical spine 
disability for further development and re-adjudication.  In 
the JMR the parties also moved for dismissal of the claims 
for service connection of a left knee disorder and a left 
shoulder disorder.  In August 2008, the Court granted the 
joint motion, vacated the Board's December 2007 decision, 
dismissed the claims for service connection of a left knee 
disorder and a left shoulder disorder and remanded the case 
to the Board for compliance with directives that were 
specified by the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has a cervical spine disability 
due to injury he sustained while in military service and/or 
due to his service-connected right shoulder disability.  The 
Veteran contends that at the time he sustained a right 
shoulder injury in service, he also injured his neck.  He has 
testified that when he originally injured his right shoulder 
he informed the doctors that his neck also hurt at this time.  
The basis of the JMR is that the September 2002 VA examiner, 
in rendering a negative opinion, failed to consider the 
Veteran's lay statements and that the Board erred in relying 
upon this opinion in denying the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 39 (2007).  The Veteran is 
competent to relate his symptomatology at the time of his in-
service injury.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Accordingly, this claim is remanded to obtain an 
adequate examination.  See 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be afforded 
an examination by an appropriate physician 
to determine the nature and etiology of 
his cervical spine disability, to include 
as whether it was caused or aggravated by 
his service-connected right shoulder 
disability.  The examiner should obtain a 
complete, pertinent history from the 
Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to his service 
treatment records, lay assertions, and the 
pertinent private medical evidence.  Based 
on a review of the record and examination 
of the Veteran, the examiner should 
provide an opinion as to whether it is (a) 
at least as likely as not (50 percent or 
better probability) that the Veteran's 
cervical spine disability is related to 
his service; or, (b) was caused by or (c) 
aggravated by his service-connected right 
shoulder disability.  The examiner must 
explain the rationale for all opinions 
given.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.  Aggravation is defined for legal 
purposes as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

2.  Re-adjudicate the claim with 
consideration of all relevant evidence.  
If it remains denied, issue a supplemental 
statement of the case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

